DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references searched and considered do not disclose, teach or suggest the limitation in Claim 1 (underlined portions provide the critical features of the allowable subject matter): 
“...wherein the second element includes a first surface and a second surface arranged in the vertical direction, the second surface being more toward the opposite side than the first surface, 
either the upper or lower end face of the support column is joined to the first element, and the joined end face of the support column is formed with one or more first protrusions which extend through a through hole in the first element to reach a through hole in the second element and 
a distal end of the one or more first protrusions is located between the first surface and the second surface in the vertical direction and is welded to the second element through a second-surface-side opening of the through hole in the second element.” See Fig. 3 below:

		
    PNG
    media_image1.png
    898
    919
    media_image1.png
    Greyscale


Moreover, Claim 16, a new independent claim is allowable which recites (underlined portions provide the critical features of the allowable subject matter):
“...herein the second element includes a surface being more toward the first element with respect to the vertical direction, and an outer-side surface in a width direction that is perpendicular to the horizontal direction and the vertical direction, of an upper end face and a lower end face of the support column, an end face joined to the first element of the support  column is provided with one or more first protrusions extending in the vertical direction and being welded to the second element, and 
a distal end of the one or more protrusions is in contact with the surface or the outer-side surface.” See Fig. 6 below: 
			
    PNG
    media_image2.png
    923
    623
    media_image2.png
    Greyscale


	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art, Ikuhiro (DE 10 2009 023 598 A1 of record), same applicant, discloses  a support frame extending in a horizontal direction with support columns extending vertically and the support frame including a first, second and third elements, which are connected  as in the instant application,  see Fig. 1 below enlarged view – 80b – rib..
		
    PNG
    media_image3.png
    496
    841
    media_image3.png
    Greyscale


	However, Ikuhiro, does not teach that the joined ends to the support columns having one or more first protrusions which extend through first and second element through holes where the distal end of the first protrusions are welded to the second element nor that the distal end of the first protrusions are is in contact with the surface or outer-side surface  of the second element.
	Various secondary references from support structure technologies including vehicle frames and beam-to-column connection systems were searched and considered including the closest and most current one – Takii (US 2019/0009837 of record) – where from a broadest reasonable interpretation, there were one or more first and second protrusions extending to reach a second element through insertion holes on top of a support structure (paragraph [0033] front side members – 20). See Fig.3 below.
				 
    PNG
    media_image4.png
    824
    595
    media_image4.png
    Greyscale


	 However, unlike the instant application (see Fig. 3 on page 3 above), the protrusion is a bolt which is separable from the support frame, nor is it integral with a support column (Claim 1 recites: ...”upper or lower end face of the support column is joined to the first element, and the joined end face of the support column is formed with one or more first protrusions which extend through a through hole in the first element...”).  Moreover, as this protrusion is in the form of a bolt it is inherently not welded as recited in the claim.
	As to Claim 16, Takii does not meet the claim because the configuration of this claim does not feature through holes as in Claim 1 – compare Figs. 3 and 6 of the instant application above. 
	Other prior art investigated were from various vehicle and construct6ion frameworks and joints as well as some furniture and table-like disclosures. These references included: Jinsong (CN201419476Y from IDS dated Aug. 20, 2021), Takenobu (JP2000084979A), Ito (JP2012207515A), Japanese Space Union (JPS54089196U from IDS dated Oct. 5, 2020), Richards (US 2018/0347222), Murata (US 2018/0370192), Sugahara (US 2015/0104538 from IDS dated Oct 15, 2019), Imai (US 2015/0107183), Tanaka (US 9,334,642), Hiragaki (US 6,957,519) and Koch (US 2,947,554) and Winter (US 9,932,734). However, none of these prior art references disclosed, taught or suggested the novel features of:
	1) Claim 1:  a distal end of the one or more first protrusions is located between the first surface and the second surface in the vertical direction and is welded to the second element through a through hole or
	2) Claim 16: a distal end of the one or more first  protrusions   in contact with the surface or the outer-side surface.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                              
/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712